DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/648,334, filed on March 26, 2018. 

Response to Amendment
Applicant’s amendment filed on November 2, 2020 and supplemental amendment filed on November 3, 2020 have been entered.  Claims 1-11 and new claims 12-17 are currently pending.  
In the reply filed on March 17, 2020, Applicant elected without traverse cancer as a species of a condition associated with hyperproliferating cells; cannabidiol as a species of a cannabinoid receptor agonist; the compound of instant claim 9 as a species of a photodynamic compound; ionizing radiation as a species of radiation; and transferrin as a species of a metal binding glycoprotein.  Accordingly, the claims of the instant application are being examined as they read on the elected species as detailed above.  Therefore claims 2, 12 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no without traverse in the reply filed on March 17, 2020.
Claims 1, 3-11, 13 and 14 of the instant application are being examined as they read on the elected species.

Response to Arguments
Due to Applicant’s amendments to the claims, specifically requiring the administration of the photodynamic compound which was previously optional, the previous rejections under 35 USC 102 are hereby withdrawn.
Applicant's arguments filed November 2, 2020 with respect to the remaining rejections have been fully considered but they are not persuasive.
With respect to the double patenting rejections, Applicant argues that the references alone or in combination do not disclose or suggest administering a synergistically effective combination of a cannabinoid, a photodynamic compound and radiation to destroy hyperproliferating cells.
This argument is found not persuasive since each of the cited patents claim combining a synergistically effect amount of a photodynamic compound and radiation to destroy hyperproliferating cells.  The secondary reference of record further teaches combining radiation and cannabidiol to treat cancer.  Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of the cited patents which claim destroying cells including cancer cells comprising the combination of photodynamic therapy and ionizing radiation, with the teachings of Chen et al. which teaches the use of cannabidiol in the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining the treatments and optimizing the amount such that synergistic combinations are achieved is rendered obvious in view of the cited prior art teachings.
With respect to the rejection under 35 USC 103, Applicant argues that the proposed combination does not suggest the unexpectedly good results achieved by the claimed invention.  Applicant argues that examples 1-2 of the instant application show that the combination of a cannabinoid, a photodynamic compound and radiation is synergistically effective in destroying cancer cells.  Applicant argues that such an unexpected synergy is strong evidence of non-obviousness.
These arguments are found not persuasive since whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Moreover, it is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). “Expected beneficial In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).
In the instant case, the claims of the instant application claim a method for treating any condition associated with hyperproliferating cells and thus claim treating numerous conditions including all types of cancers.  However, Applicant’s data shows the combination in the treatment of only glioma cells and no other evidence is presented which teaches or suggests that the claimed combination will have the same effect on other hyperproliferating cells as produced with glioma cells.  Furthermore, claim 1 of the instant application claims the use of at least one cannabinoid receptor agonist, any photodynamic compound and any type of radiation.  However, the evidence of synergy was only demonstrated with the combination of THC and light activated 14C PDC.  No other evidence has been presented demonstrating that any other combination will have the same synergy as demonstrated for THC and light activated 14C PDC in glioma cells.  Example 2 of the instant specification only demonstrates the combination of a 
Furthermore, these arguments are found not persuasive since a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s 
In the instant case, the prior art of record already teaches combining the photodynamic compound and radiation therapy for the treatment of cancer.  Mandel teaches combining a photodynamic compound with transferrin and ionizing radiation for the treatment of cancer.  Moreover, Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or more other cancer treatment methods, such as laser photothermal therapy, chemotherapy, or radiation therapy.  Thus prior to the effective filing date of the instant application cannabinoid receptor agonists and photodynamic therapy consisting of a photodynamic compound and radiation were all known in the art to be useful for the treatment of cancer.  Therefore, it would not be considered surprising or unexpected to combine these components and achieve an improved treatment for cancer.  An ordinary skilled artisan would have been motivated to combine the claimed components with a reasonable expectation of success in obtaining improved results.  For example, it would be considered unexpected or surprising if one or both components were ineffective or had only minimal effects but the combination produced vast improvements.  However, in the instant case both components (photodynamic therapy and cannabinoid receptor agonists) are known to individually treat cancer and thus combining the components to achieve an improved even synergistic effect would not be considered surprising or prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Therefore, for these reasons and for reasons of record, the previous double patenting rejections and the rejection under 35 USC 103 are hereby maintained and reproduced below.  New claims 13 and 14 are also being rejection on the same grounds.  This action is FINAL.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1, 3-11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,335,608 in view of Chen et al. WO 2016/057840 A1. 
Claims 1, 3-11, 13 and 14 of the instant application claim a method for treating a condition associated with hyperproliferating cells such as cancer comprising administering at least one cannabinoid receptor agonist such as cannabidiol, administering a photodynamic compound and administering radiation, and further a metal binding glycoprotein such as transferrin.
Claims 1-13 of ‘608 claim a method for destroying cells and/or microorganisms in an organism, said method comprising: administering to the organism a composition comprising a photodynamic compound which is a metallosupramolecular complex containing at least one transition metal selected from the group consisting of osmium, manganese, molybdenum, rhenium, ruthenium, iron, cobalt, rhodium, iridium, nickel, platinum, and copper; and irradiating the photodynamic compound in the organism with electromagnetic radiation, wherein the electromagnetic radiation comprises X-ray radiation and non-ionizing radiation administered in an order and at a power which are synergistically effective to: (a) inhibit proliferation of hyperproliferating cells in the organism and/or (b) destroy microorganisms in the organism.  The photodynamic compound is the same compound as claimed in instant claim 9.  Moreover, claims 6 and 7 of ‘608 further claim administering transferrin.

Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. teaches that the concentration of CBD is preferably greater than 5.5 M (page 10).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or more other cancer treatment methods, such as laser photothermal therapy, chemotherapy, or radiation therapy (page 10, 14 and 16, claims 6, 7, 14 and 15).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of ‘608 which claim destroying cells comprising the combination of transferrin, photodynamic therapy including a photodynamic compound and ionizing radiation, with the teachings of Chen et al. which teaches the use of cannabidiol in the treatment of cancer either alone or combined with other treatments for cancer.  Thus an ordinary skilled artisan would have been motivated to use the method of ‘608 in a method of treating cancer since said method is for destroying cells and combine said treatment with cannabidiol for the treatment for cancer with a reasonable expectation of providing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining .

Claims 1, 3-11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,525,279 in view of Chen et al. WO 2016/057840 A1. 
Claims 1, 3-11, 13 and 14 of the instant application claim a method for treating a condition associated with hyperproliferating cells such as cancer comprising administering at least one cannabinoid receptor agonist such as cannabidiol, administering a photodynamic compound and administering radiation, and further a metal binding glycoprotein such as transferrin.
Claims 1-8 of ‘279 claim a method for treating a condition in a tissue, said method comprising the steps of: providing a photosensitizer ("PS") within the tissue; irradiating the tissue containing the PS with a first light of a first wavelength; and irradiating the tissue containing the PS with a second light of a second wavelength so as to treat the condition in the tissue, wherein the condition is cancer and the tissue is mammalian.
‘279 does not claim the administration of at least one cannabinoid receptor agonist.
Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. teaches that the concentration of CBD is preferably greater than 5.5 M (page 10).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of ‘279 which claim a method for treating a condition in a tissue such as cancer in mammalian tissue, said method comprising the steps of: providing a photosensitizer ("PS") within the tissue; irradiating the tissue containing the PS with a first light of a first wavelength; and irradiating the tissue containing the PS with a second light of a second wavelength so as to treat the condition in the tissue, with the teachings of Chen et al. which teaches the use of cannabidiol in the treatment of cancer either alone or combined with other treatments for cancer.  Thus an ordinary skilled artisan would have been motivated to combine said treatment of ‘279 with cannabidiol for the treatment for cancer with a reasonable expectation of providing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining the treatments and optimizing the amount such that synergistic combinations are achieved is rendered obvious in view of the cited prior art teachings.

Claims 1, 3-11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,111,936 in view of Chen et al. WO 2016/057840 A1. 
Claims 1, 3-11, 13 and 14 of the instant application claim a method for treating a condition associated with hyperproliferating cells such as cancer comprising administering at least one cannabinoid receptor agonist such as cannabidiol, administering a photodynamic compound and administering radiation, and further a metal binding glycoprotein such as transferrin.
Claims 1-17 of ‘936 claim a method for treating a condition associated with hyperproliferating cells, said method comprising administering to a subject having the condition a metal-binding glycoprotein such as transferrin and a chemotherapeutic compound containing at least one transition metal, wherein the metal-binding glycoprotein and the chemotherapeutic compound containing at least one transition metal are administered in a combined amount effective to treat the condition, and the chemotherapeutic compound has the formula(I) which includes the same compound of instant claim 9, and further comprising irradiating the subject with light effective to activate the chemotherapeutic compound.
‘936 does not claim the administration of at least one cannabinoid receptor agonist.
Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. teaches that the concentration of CBD is preferably greater than 5.5 M (page 10).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of ‘936 which claim a method for treating a condition associated with hyperproliferating cells, said method comprising administering to a subject having the condition a metal-binding glycoprotein such as transferring and a chemotherapeutic compound containing at least one transition metal, wherein the metal-binding glycoprotein and the chemotherapeutic compound containing at least one transition metal are administered in a combined amount effective to treat the condition, and the chemotherapeutic compound has the formula(I) which includes the same compound of instant claim 9, and further comprising irradiating the subject with light effective to activate the chemotherapeutic compound, with the teachings of Chen et al. which teaches the use of cannabidiol in the treatment of cancer either alone or combined with other treatments for cancer.  Thus an ordinary skilled artisan would have been motivated to combine said treatment of ‘936 with cannabidiol for the treatment for cancer as the condition associated with hyperproliferating cells, with a reasonable expectation of providing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining .

Claims 1, 3-11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of U.S. Patent No. 9,737,565 in view of Chen et al. WO 2016/057840 A1. 
Claims 1, 3-11, 13 and 14 of the instant application claim a method for treating a condition associated with hyperproliferating cells such as cancer comprising administering at least one cannabinoid receptor agonist such as cannabidiol, administering a photodynamic compound and administering radiation, and further a metal binding glycoprotein such as transferrin.
Claims 8 and 10 of ‘565 claim a method for treating a disease associated with hyperproliferating cells, said method comprising: administering to a subject having the disease an effective amount of a composition comprising: a metal-binding glycoprotein such as transferrin; and a chemotherapeutic compound which includes the same compound as claimed in instant claim 9; and irradiating the subject with light effective to activate the composition so as to treat the disease.
‘565 does not claim the administration of at least one cannabinoid receptor agonist.
Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. teaches that the concentration of CBD is preferably greater than 5.5 M (page 10).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of ‘565 which claim a method for treating a disease associated with hyperproliferating cells, said method comprising: administering to a subject having the disease an effective amount of a composition comprising: a metal-binding glycoprotein such as transferrin; and a chemotherapeutic compound which includes the same compound as claimed in instant claim 9; and irradiating the subject with light effective to activate the composition so as to treat the disease, with the teachings of Chen et al. which teaches the use of cannabidiol in the treatment of cancer either alone or combined with other treatments for cancer.  Thus an ordinary skilled artisan would have been motivated to combine said treatment of ‘565 with cannabidiol for the treatment for cancer as the condition associated with hyperproliferating cells, with a reasonable expectation of providing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining the treatments and optimizing the amount such that synergistic combinations are achieved is rendered obvious in view of the cited prior art teachings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mandel U.S. Publication No. 2016/0206653 A1 in view of Chen et al. WO 2016/057840 A1.

Mandel teaches compositions comprising glycoproteins such as transferrin and metal-based coordination complexes which are preferably chemotherapeutic compounds and more preferably tunable photodynamic compounds useful for treating or preventing diseases including those that involve hyperproliferating cells in their etiology such as cancer (abstract).  Mandel teaches that photodynamic therapy is currently an active area of research for the treatment of diseases associated with hyperproliferating cells such as cancer [0004].  Mandel specifically teaches a composition comprising a metal-binding glycoprotein and a chemotherapeutic compound containing at least one transition metal preferably selected from the group consisting of Ru, Rh and Os wherein the composition hast at least one enhanced property relative to the chemotherapeutic compound without the glycoprotein such as increased uptake by cancer cells and increased uptake by tumors [0017]-[0020].  Mandel specifically teaches combining the compound as claimed in instant claim 9 (TLD1433) with transferrin (Examples pages 14-22).  
Mandel teaches biological targets of the invention are organisms, organs, tissues and/or cells amenable to treatment with, and/or detection by, the metal-glycoprotein complexes, and the targets are preferably hyperproliferating cells, such as cancer and non-malignant lesions [0110].  Mandel teaches that the complexes have increased in vivo PDT in visible and NIR light [0111]. Mandel further teaches in certain embodiments, increased absorbance/molar extinction coefficient at wavelengths at or below 600 nm are achieved, which embodiments are particularly suitable for excitation with green, blue, UV and X-ray radiation [0111].  Thus Mandel teaches the use of photodynamic therapy combined with ionizing radiation such as UV and X-ray radiation.
Thus Mandel teaches combining a photodynamic compound with transferrin and ionizing radiation for the treatment of cancer.
Mandel does not teach including at least one cannabinoid receptor agonist.
Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. teaches that the concentration of CBD is preferably greater than 5.5 M (page 10).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or more other cancer treatment methods, such as laser photothermal therapy, chemotherapy, or radiation therapy (page 10, 14 and 16, claims 6, 7, 14 and 15).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining the treatments and optimizing the amount such that synergistic combinations are achieved is rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1, 3-11, 13 and 14 are rejected.  Claims 2, 12 and 15-17 are withdrawn.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM